TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 26, 2014



                                     NO. 03-14-00688-CV


                                 David J. Potter, II, Appellant

                                                  v.

               Peter Steve Morin, Anna M. Morin, and John Sisson, Appellee




     APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order signed by the trial court on July 9, 2014. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal.      Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.